Case: 19-13115    Date Filed: 04/02/2020   Page: 1 of 12



                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-13115
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:18-cr-00287-WS-N-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

GARNETT JAMES LLOYD, JR.,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                  (April 2, 2020)

Before WILSON, LAGOA and MARCUS, Circuit Judges.

PER CURIAM:

      Garnett James Lloyd, Jr. appeals following his conviction and sentence for

one count of cyberstalking, in violation of 18 U.S.C. § 2261A(2)(B). His conviction
                  Case: 19-13115   Date Filed: 04/02/2020   Page: 2 of 12



arose out of internet communications he’d begun with someone he believed to be 15

years old, and whom he had threatened with emailing pictures of her to her parents

and people at her school to ruin her “good girl” image, unless she sent other

requested photos. On appeal, he argues that: (1) the district court erred in requiring

him to register as a sex offender pursuant to the Sex Offender Registration and

Notification Act (“SORNA”), 1 because his offense was not a sex offense that

required registration under SORNA, even though he recognizes that our en banc

opinion in United States v. Dodge, 597 F.3d 1347 (11th Cir. 2010), forecloses his

argument; (2) the district court imposed a procedurally unreasonable sentence

because his offense was one continuous offense and the district court improperly

added two points to his offense level for engaging in a pattern of activity involving

stalking, threatening, harassing, or assaulting the same victim, under U.S.S.G §

2A6.2(b)(1)(E); and (3) his 60‑month sentence is substantively unreasonable

because it is double the high end of the guideline sentencing range and the district

court failed to weigh certain factors. After thorough review, affirm.

         “We review for abuse of discretion the imposition of a special condition of

supervised release.” United States v. Pilati, 627 F.3d 1360, 1365 (11th Cir. 2010).

We review de novo the trial court’s interpretation of a statute. Id. We generally

review the sentence a district court imposes for “reasonableness,” which “merely


1
    34 U.S.C. § 20901, et seq.
                                            2
              Case: 19-13115    Date Filed: 04/02/2020   Page: 3 of 12



asks whether the trial court abused its discretion.” United States v. Pugh, 515 F.3d

1179, 1189 (11th Cir. 2008) (quotation omitted). “A district court abuses its

discretion if it applies the incorrect legal standard.” Dodge, 597 F.3d at 1350. When

a defendant challenges the application of an enhancement under the Sentencing

Guidelines, we review a district court’s factual findings for clear error and its

interpretation of the Sentencing Guidelines de novo. United States v. Perez, 366

F.3d 1178, 1181 (11th Cir. 2004). We will not find clear error unless our review of

the record leaves us with the definite and firm conviction that a mistake has been

committed. United States v. White, 335 F.3d 1314, 1319 (11th Cir. 2003). The

district court must interpret the Guidelines and calculate the sentence correctly; an

error in the district court’s calculation of the advisory Guidelines range warrants

vacating the sentence, unless the error is harmless. See United States v. Scott, 441

F.3d 1322, 1329-30 (11th Cir. 2006). A defendant’s argument for a specific sentence

will preserve a substantive unreasonableness claim on appeal. Holguin‑Hernandez

v. United States, 140 S. Ct. 762, 764 (2020).

      Under our prior-panel-precedent rule, a panel of this Court is bound by a prior

panel’s decision until overruled by the Supreme Court or by this Court en banc.

United States v. Steele, 147 F.3d 1316, 1317-18 (11th Cir. 1998). There is no

exception to this rule based upon an overlooked reason or a perceived defect in the




                                         3
              Case: 19-13115     Date Filed: 04/02/2020    Page: 4 of 12



prior panel’s reasoning or analysis of the law in existence at the time. United States

v. Kaley, 579 F.3d 1246, 1255, 1259-60 (11th Cir. 2009).

      First, we are unpersuaded by Lloyd’s claim that the district court erred in

requiring him to register as a sex offender under SORNA. Under federal law it is

unlawful for whoever with the intent to kill, injure, harass, or intimidate another

person, uses the mail, any interactive computer service or electronic communication

service or electronic communication system of interstate commerce, or any other

facility of interstate or foreign commerce to engage in a course of conduct that

causes, attempts to cause, or would be reasonably expected to cause substantial

emotional distress to a person by placing that person in reasonable fear of death of,

or serious bodily injury to that person. 18 U.S.C. § 2261A(2)(B).

      The SORNA requires a “sex offender” to register and keep his registration

current in each jurisdiction where he lives, works, or studies. 34 U.S.C. § 20913(a).

“Sex offender” is defined under the Act as “an individual who was convicted of a

sex offense.” Id. § 20911(1). Barring two exceptions that are not relevant to this

appeal, a “sex offense” is defined as follows:

      (i) a criminal offense that has an element involving a sexual act or
      sexual contact with another;

      (ii) a criminal offense that is a specified offense against a minor;

      (iii) a Federal offense (including an offense prosecuted under section
      1152 or 1153 of Title 18) under section 1591, or chapter 109A, 110
      (other than section 2257, 2257A, or 2258), or 117, of Title 18;
                                          4
              Case: 19-13115      Date Filed: 04/02/2020    Page: 5 of 12




      (iv) a military offense specified by the Secretary of Defense under
      section 115(a)(8)(C)(i) of Public Law 105-119 (10 U.S.C. 951 note); or

      (v) an attempt or conspiracy to commit an offense described in clauses
      (i) through (iv).

Id. § 20911(5)(A)(i)-(v) (emphasis added). The term “specified offense against a

minor” means an offense against a minor that involves:

      (A) An offense (unless committed by a parent or guardian) involving
      kidnapping.

      (B) An offense (unless committed by a parent or guardian) involving
      false imprisonment.

      (C) Solicitation to engage in sexual conduct.

      (D) Use in a sexual performance.

      (E) Solicitation to practice prostitution.

      (F) Video voyeurism as described in section 1801 of Title 18.

      (G) Possession, production, or distribution of child pornography.

      (H) Criminal sexual conduct involving a minor, or the use of the
      Internet to facilitate or attempt such conduct.

      (I) Any conduct that by its nature is a sex offense against a minor.

Id. § 20911(7)(A)-(I). The SORNA defines a “criminal offense” as “a State, local,

tribal, foreign, or military offense . . . or other criminal offense.” Id. § 20911(6).

      In Dodge, our en banc Court set out to determine whether the defendant was

a sex offender who was required to register as such for his conviction for knowingly


                                           5
              Case: 19-13115      Date Filed: 04/02/2020   Page: 6 of 12



attempting to transfer obscene material to a minor. 597 F.3d at 1349. In order to do

so, the Court had to determine whether the defendant’s conviction was a “sex

offense,” and more specifically, whether it was a sex offense that was defined as a

“criminal offense that is a specified offense against a minor,” pursuant to 34 U.S.C.

§ 20911(5)(A)(ii). Id. at 1351.

      Our Court, sitting en banc in Dodge, began by rejecting the defendant’s

narrow reading of the SORNA and concluded that “[n]othing in the plain language

of the statute suggests that other criminal offense’ of [§ 20911(6)] cannot encompass

federal offenses not specifically enumerated in [§ 20911(5)(A)(iii)].” Id. at 1352. It

added that “Congress did not intend [§ 20911(5)(A)(iii)] to constitute an exclusive

list of federal crimes requiring SORNA registration.” Id. As for whether the

defendant’s conviction was a “specified offense against a minor,” the Court reasoned

that the answer to this question depended on “whether SORNA requires a

‘categorical’ approach that restricts our analysis to the elements of the crime, or

whether SORNA permits examination of ‘the particular facts disclosed by the record

of conviction.’” Id. at 1353 (quotations omitted). The en banc Court relied on Ninth

Circuit reasoning to conclude that the definitions at § 20911(5)(A)(ii) and § 20911(7)

do not require the categorical approach, but, instead, “permits examination of the

defendant’s underlying conduct -- and not just the elements of the conviction statute

-- in determining what constitutes a ‘specified offense against a minor.’” Id. at 1353-


                                           6
               Case: 19-13115   Date Filed: 04/02/2020   Page: 7 of 12



55. Applying this approach, the en banc Court once again agreed with the Ninth

Circuit that § 20911(5)(A)(ii) included a catchall category -- “any conduct that by

its nature is a sex offense against a minor” -- and that, because the defendant’s

conduct paralleled an “undoubtedly registerable offense,” his offense fell within the

“specified offense against a minor” category. Id. at 1356.

       Here, the district court did not abuse its discretion by requiring Lloyd to

register as a sex offender pursuant to SORNA. Lloyd’s argument hinges on his claim

that our en banc decision in Dodge was wrongly decided and that it overlooked

certain aspects of the relevant statute and relevant Attorney General guidelines when

determining to apply the conduct-based approach to the definitions of §

20911(5)(A)(ii) and § 20911(7). However, a panel of this Court is not at liberty to

disregard Dodge; our prior-panel-precedent rule requires us to abide by Dodge until

overruled by the Supreme Court or by this Court en banc. There is no exception to

this rule based upon an overlooked reason or a perceived defect in the prior

decision’s reasoning or analysis of the law in existence at the time. Accordingly, we

affirm as to this issue.

       We also find no merit to Lloyd’s claim that the district court imposed an

unreasonable sentence. In reviewing sentences for reasonableness, we perform two

steps. Pugh, 515 F.3d at 1190. First, we “‘ensure that the district court committed

no significant procedural error, such as failing to calculate (or improperly


                                         7
                Case: 19-13115        Date Filed: 04/02/2020       Page: 8 of 12



calculating) the Guidelines range, treating the Guidelines as mandatory, failing to

consider the § 3553(a) factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence -- including an explanation for

any deviation from the Guidelines range.’” Id. (quoting Gall v. United States, 552

U.S. 38, 51 (2007)). 2 The district court need not explicitly say that it considered the

§ 3553(a) factors, as long as the court’s comments show it considered them when

imposing sentence. United States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007).

       If we conclude that the district court did not procedurally err, we consider the

“substantive reasonableness of the sentence imposed under an abuse-of-discretion

standard,” based on the “totality of the circumstances.” Pugh, 515 F.3d at 1190

(quotation omitted). We may vacate a sentence only if we are left with the definite

and firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors to arrive at an unreasonable sentence based on the

facts of the case. United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en

banc). “[W]e will not second guess the weight (or lack thereof) that the [court]

accorded to a given [§ 3553(a)] factor ... as long as the sentence ultimately imposed


2
 The § 3553(a) factors include: (1) the nature and circumstances of the offense and the history
and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).
                                                 8
              Case: 19-13115     Date Filed: 04/02/2020    Page: 9 of 12



is reasonable in light of all the circumstances presented.” United States v. Snipes,

611 F.3d 855, 872 (11th Cir. 2010) (quotation, alteration and emphasis omitted).

The district court may base its findings of fact on, among other things, undisputed

statements in the PSI or evidence presented at the sentencing hearing. United States

v. Smith, 480 F.3d 1277, 1281 (11th Cir. 2007). However, a court may abuse its

discretion if it (1) fails to consider relevant factors that are due significant weight,

(2) gives an improper or irrelevant factor significant weight, or (3) commits a clear

error of judgment by balancing a proper factor unreasonably. Irey, 612 F.3d at 1189.

      Where the district court has chosen to vary upward, we must consider the

extent of the deviation and ensure that the justification is sufficiently compelling to

support the degree of the variance. Id. at 1196. The district court can rely on factors

already considered in calculating the guideline range when imposing a variance. See

United States v. Amedeo, 487 F.3d 823, 833-34 (11th Cir. 2007). We may not

presume that a sentence outside the guideline range is unreasonable and must give

due deference to the district court that the § 3553(a) factors, on a whole, justify the

extent of the variance. United States v. Rosales‑Bruno, 789 F.3d 1249, 1254-55

(11th Cir. 2015). The party challenging the sentence bears the burden to show it is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      The guidelines provide that a two-level increase to an offense level calculation

for a stalking offense is warranted when the offense involved “a pattern of activity


                                           9
             Case: 19-13115     Date Filed: 04/02/2020    Page: 10 of 12



involving stalking, threatening, harassing, or assaulting the same victim.” U.S.S.G.

§ 2A6.2(b)(1)(E). The commentary to the Guidelines provides that:

      Pattern of activity involving stalking, threatening, harassing, or
      assaulting the same victim means any combination of two or more
      separate instances of stalking, threatening, harassing, or assaulting the
      same victim whether or not such conduct resulted in a conviction. For
      example, a single instance of stalking accompanied by a separate
      instance of threatening, harassing, or assault the same victim constitutes
      a pattern of activity for purposes of this guideline.

U.S.S.G. § 2A6.2, cmt. (n. (1)). Moreover,

      [i]n determining whether subsection (b)(1)(E) applies, the court shall
      consider, under the totality of the circumstances, any conduct that
      occurred prior to or during the offense; however, conduct that occurred
      prior to the offense must be substantially and directly connected to the
      offense. For example, if a defendant engaged in several acts of stalking
      the same victim over a period of years (including acts that occurred
      prior to the offense), then for purposes of determining whether
      subsection (b)(1)(E) applies, the court shall look to the totality of the
      circumstances, considering only those prior acts of stalking the victim
      that have a substantial and direct connection to the offense.

Id. § 2A6.2, cmt. (n. (3)). The guidelines also provide that, if an enhancement under

§ 2A6.2(b)(1) “does not adequately reflect the extent or seriousness of the conduct

involved, an upward departure may be warranted.” Id. § 2A6.2, cmt. (n. (5)).

      As for procedural unreasonableness, the court did not clearly err in finding

that Lloyd had engaged in a pattern of activity involving stalking, threatening,

harassing, or assaulting the same victim, and thus, warranted adding two points to

his offense level under § 2A6.2(b)(1)(E). As the record reflects, on two separate

occasions, Lloyd threatened to ruin his victim’s “good girl reputation” by sharing
                                         10
             Case: 19-13115     Date Filed: 04/02/2020    Page: 11 of 12



photos that he had received with her friends and parents, unless he received topless

pictures of the victim. Threats like these are sufficient to warrant the application of

§ 2A6.2(b)(1)(E). But even if the district court erred in applying § 2A6.2(b)(1)(E),

any error was harmless. As the court explained, the guideline sentencing range --

even with the application of § 2A6.2(b)(1)(E) -- did not adequately reflect Lloyd’s

criminal history and Lloyd’s offense, which the court concluded was more than mere

cyberstalking. Thus, the district court made clear that the above‑guideline statutory

maximum sentence it imposed was based on the sentencing factors, not the

guidelines, that Lloyd had committed a serious offense that did not fully capture his

conduct, and that the guidelines did not fully account for his criminal conduct. On

this record, even if the district court somehow erred in applying § 2A6.2(b)(1)(E),

any error was harmless.

      Nor has Lloyd shown that his sentence is substantively unreasonable. In

concluding that a 60-month statutory-maximum sentence was fair and reasonable

and sufficient but not more than necessary to satisfy the sentencing objectives, the

district court specifically weighed the fact that Lloyd had a family and was able to

produce income and support himself in a productive way. Nonetheless, the court

determined that these factors were outweighed by others in the record. These

included Lloyd’s prior convictions, which were not accounted for by the guidelines

and included a misdemeanor sexual battery charge, a sexual battery charge, and


                                          11
             Case: 19-13115     Date Filed: 04/02/2020   Page: 12 of 12



breaking and entering into a sorority house. They also included the severity of the

instant offense -- which the district court determined rose to the level of “a sexual

and predatory nature that [was] both dangerous and concerning” -- as well as the

impact his offense had on the victims. The district court’s weighing of all of these

factors was well within its discretion. Accordingly, we affirm.

      AFFIRMED.




                                         12